Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 30-34 drawn to an invention nonelected with traverse in the reply filed on November 4, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
I.	Claim 29 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


II.	Claim 29 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
	The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 14 and 18 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-176852 (‘852).
	The rejection of claims 14 and 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-176852 (‘852) has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 14 and 18-19 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner (US Patent No. 3,065,154).
	The rejection of claims 14 and 18-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner has been withdrawn in view of Applicant’s amendment.

III.	Claim(s) 21 and 26-28 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, 

in the alternative, under 35 U.S.C. 103 as obvious over JP 08-176852 (‘852) as applied to claims 14 and 18 above.
	The rejection of claims 21 and 26-28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-176852 (‘852) as applied to claims 14 and 18 above has been withdrawn in view of Applicant’s amendment.

IV.	Claim(s) 21-22, 24-25 and 28 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner (US Patent No. 3,065,154), as applied to claims 14 and 18-19 above.
	The rejection of claims 21-22, 24-25 and 28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner, as applied to claims 14 and 18-19 above has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 16 and 17 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above.
	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above has been withdrawn in view of Applicant’s amendment.

II.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over JP 08-

176852 (‘852) as applied to claims 14 and 18 above, and further in view of Mintz et al. (US Patent Application Publication No. 2019/0098785 A1).
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above, and further in view of Mintz et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 16 and 17 have been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 14 and 18-19 above.
	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 14 and 18-19 above has been withdrawn in view of Applicant’s amendment.

IV.	Claim 20 has been rejected under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above, and further in view of Rohrer et al. has been withdrawn in view of Applicant’s amendment.

V.	Claims 22-25 and 29 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above.

	The rejection of claims 22-25 and 29 under 35 U.S.C. 103 as being unpatentable over JP 08-176852 (‘852) as applied to claims 14 and 18 above has been withdrawn in view of Applicant’s amendment.

VI.	Claim 20 has been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 14 and 18-19 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 14 and 18-19 above, and further in view of Rohrer et al. has been withdrawn in view of Applicant’s amendment.

VII.	Claims 23, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 14 and 18-19 above.
	The rejection of claims 23, 26-27 and 29 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 14 and 18-19 above has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claims 18, 20 and 28 are objected to because of the following informalities:  
Claim 18

	lines 2-3, the word “pre-determined” should be amended to the word -- predetermined --.

Claim 20
	lines 2-3, the word “pro-cess” should be amended to the word -- process- --.

Claim 28
	lines 1-2, the word “main-tained” should be amended to the word -- maintained --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
	line 1, is dependent on cancelled Claim 15.

Claim 20
	line 2, it appears that “the titanium substrate” is the same as the activated titanium 

substrate recited in claim 14, line 4. However, the claim language is unclear as to whether it is. 

Claim Rejections - 35 USC § 103
I.	Claims 14, 16-19 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154).
	Regarding claim 14, Carey teaches a method for pretreating a titanium substrate prior to depositing a material thereon tin-bismuth alloy onto a titanium substrate, the method comprising: 
• immersing the titanium substrate (= when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]] in an activation solution (= a chemical activation process) [page 8, [0046]] for a predetermined period of time to yield an activated titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]], and 
• electrodepositing (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]] the tin-bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 32, [0195]] onto the activated titanium substrate (= the metal alloy coating is applied to the surface of the base metal, the surface of the intermediate barrier metal layer, and/or an existing metal alloy coating by a plating process) [page 13, [0061]].

The method of Carey differs from the instant invention because Carey does not disclose the activation solution comprising: water; a fluoride salt containing at least one of potassium fluoride, lithium fluoride, sodium fluoride, rubidium fluoride, barium fluoride, and strontium fluoride; hydrofluoric acid; and sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Wiesner teaches an alkali metal halogen etching bath for the preparation of titanium and its alloys for plating. The bath formulation comprises:
NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7) and sulfuric acid (= sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations) [col. 2, lines 19-21]. In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-70). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation solution described by Carey with the activation solution comprising: water; a fluoride salt containing at least one of potassium fluoride, lithium fluoride, sodium fluoride, rubidium fluoride, barium fluoride, and strontium fluoride; hydrofluoric acid; and sulfuric acid because a bath formulation of:

		NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

and sulfuric acid prepares titanium and its alloys for plating by completely ridding the surface of all oxides.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 16, the method of Carey differs from the instant invention because 
Carey does not disclose wherein the predetermined period of time is a time between about 5 seconds and about 120 seconds.
Wiesner teaches that in general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined period of time described by the Carey combination with wherein the predetermined period of time is a time between about 5 seconds and about 120 seconds because:
(i)	Considering that Wiesner is silent as to the predetermined period of time, which 

presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the predetermined period of time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of 
obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the predetermined period of time by routine experimentation that would have  completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 17, the method of Carey differs from the instant invention because Carey does not disclose wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds.
Wiesner teaches that in general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined period of time  

described by the Carey combination with wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds because:
(i)	Considering that Wiesner is silent as to the predetermined period of time, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the 
predetermined period of time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the predetermined period of time by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 18, Wiesner teaches the method further comprising: removing the activated titanium substrate from the activation solution after the predetermined period of time has elapsed; and after the removing, rinsing the substrate with a rinsing fluid prior to electrodepositing (= (6) Reimmersed in alkali metal halogen etching bath and (7) Rinsed in distilled water) [col. 1, lines 61-62)]. 

The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, lines 68-70).
	Regarding claim 19, Wiesner teaches wherein the rinsing fluid is deionized water (= rinsed in deionized water) [col. 3, line 21].
	Regarding claim 21, Wiesner teaches wherein the fluoride salt is present at a concentration ranging from about 5 grams per liter to about 120 grams per liter, based on a total volume of the activation solution (= KF --- Approx. 50 grams/liter) [col. 2, line 6].
	Regarding claim 22, Wiesner teaches wherein the fluoride salt is present at a concentration ranging from about 10 grams per liter to about 100 grams per liter, based on a total volume of the activation solution (= KF --- Approx. 50 grams/liter) [col. 2, line 6].
	Regarding claim 23, the method of Carey differs from the instant invention because Carey does not disclose wherein the fluoride salt is present at a concentration of about 20 grams per liter, based on a total volume of the activation solution.
	Wiesner teaches that:
In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex. The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, lines 65-70).

Early experiments in the formulation of the alkali metal halogen etching bath for the preparation of titanium and its alloys for plating has led applicant to the following preferred bath formulation:
		NaHSO4 ------------------------- Approx. 235 grams/liter.
		NH3FHF ------------------------- Approx. 15 grams/liter.
		KF -------------------------------- Approx. 50 grams/liter.
		HF (48% solution) ------------ Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluoride salt described by the Carey combination with wherein the fluoride salt is present at a concentration of about 20 grams per liter, based on a total volume of the activation solution because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the fluoride salt in the alkali metal halogen etching bath by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification 
results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

	Regarding claim 24, Wiesner teaches wherein the hydrofluoric acid is present at a concentration ranging from about 5 milliliters per liter to about 250 milliliters per liter, based on a total volume of the activation solution (= HF (48% solution) --- Approx. 120 milliliter/liter) [col. 2, line 7].
	Regarding claim 25, Wiesner teaches wherein the hydrofluoric acid is present at a concentration ranging from about 20 milliliters per liter to about 150 milliliters per liter, based on a total volume of the activation solution (= HF (48% solution) --- Approx. 120 milliliter/liter) [col. 2, line 7].
	Regarding claim 26, the method of Carey differs from the instant invention because Carey does not disclose wherein the sulfuric acid is present at a concentration ranging from 
about 1 percent by volume to about 45 percent by volume, based on a total volume of the activation solution.
	Wiesner teaches that sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations (col. 2, lines 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid described by the Carey combination with wherein the sulfuric acid is present at a concentration ranging from about 1 percent by volume to about 45 percent by volume, based on a total volume of the activation solution because:
(i)	Considering that Wiesner is silent as to the sulfuric acid concentration, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to 

one having ordinary skill in the art at the time the invention was made to have optimized the 
sulfuric acid concentration through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the sulfuric acid concentration in the alkali metal halogen etching bath by routine experimentation that would have achieved the complete removal of the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 27, the method of Carey differs from the instant invention because Carey does not disclose wherein the sulfuric acid is present at a concentration ranging from about 2 percent by volume to about 20 percent by volume, based on a total volume of the activation solution.
	Wiesner teaches that sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations (col. 2, lines 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid described by the Carey combination with wherein the sulfuric acid is present at a concentration ranging from about 2 

percent by volume to about 20 percent by volume, based on a total volume of the activation solution because:
(i)	Considering that Wiesner is silent as to the sulfuric acid concentration, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the 
sulfuric acid concentration through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the sulfuric acid concentration in the alkali metal halogen etching 
bath by routine experimentation that would have achieved the complete removal of the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 28, Wiesner teaches wherein the activation solution is maintained at atmospheric pressure and a temperature ranging from about 15 °C to about 50 °C (= temperatures of the etching bath can range from room temperature to the boiling point of the bath) [col. 2, lines 44-46].
	Regarding claim 29, the method of Carey differs from the instant invention because 

Carey does not disclose the method further comprising: manufacturing the activation solution prior to immersing the titanium substrate, the manufacturing comprising: mixing the sulfuric acid with at least a portion of the water to yield a first acidic solution; mixing the hydrofluoric acid with the first acidic solution to yield a second acidic solution; and dissolving the fluoride salt in the second acidic solution to yield the activation solution.
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by the Carey combination by manufacturing the activation solution prior to immersing the titanium substrate, the manufacturing comprising: mixing the sulfuric acid with at least a portion of the water to yield a first acidic solution; mixing the hydrofluoric acid with the first acidic solution to 
yield a second acidic solution; and dissolving the fluoride salt in the second acidic solution to yield the activation solution because the selection of any order of mixing ingredients is prima facie obvious (MPEP § 22144.04(IV)(C)).

II.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154) as applied to claims 14, 16-19 and 21-29 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	Carey and Wiesner are as applied above and incorporated herein.
	Regarding claim 20, the method of Carey differs from the instant invention because Carey does not disclose the method further comprising: after the immersing, subjecting the 

titanium substrate to an anodic sulfuric acid process prior to electrodepositing.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal. The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S.  Pat.  No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	Rohrer teach that:
Another object of this invention is to provide a method for electrolytically bright polishing and/or leveling surfaces of members of titanium and titanium base alloys which comprises making the titanium member an electrode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid and passing a current through said electrolyte of a sufficient density and for a sufficient period of time to effect a bright polish on the titanium member (col. 1, lines 63-72).

	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination with wherein the method further comprising: after the immersing, subjecting the titanium substrate to an anodic sulfuric acid process prior to electrodepositing because making titanium an anode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid 

effects a bright polishing and/or leveling surfaces of members of titanium and titanium base alloys.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 19, 2021